Citation Nr: 1107984	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-34 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, claimed as secondary to the Veteran's service-connected type II diabetes mellitus (diabetes).

3.  Entitlement to service connection for deep vein thrombosis, claimed as secondary to diabetes.

4.  Entitlement to service connection for retinopathy, claimed as secondary to diabetes.

5.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected diabetes.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to May 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2004 and December 2004 by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

On his October 2006 Substantive Appeal, the Veteran stated that he wished to present testimony before a member of the Board at a Travel Board hearing.  In March 2010, the Veteran was informed that his hearing had been scheduled for April 2010.  In a March 2010 reply, however, the Veteran informed the RO that he no longer wished to testify.  Accordingly, this case may be decided on the basis of the evidence currently of record.  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an increased rating for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Hypertension was not shown in service or for years thereafter. 

2.  The Veteran was diagnosed as suffering from hypertension before he was diagnosed as suffering from diabetes, and there is no medical evidence that the Veteran's hypertension is proximately due to or the result of the Veteran's service-connected diabetes.

3.  Though the Veteran has suffered from deep vein thrombosis in the past, there is no evidence that the Veteran currently suffers from deep vein thrombosis.

4.  The medical evidence of record shows that the Veteran is not suffering from diabetic retinopathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

2.  The criteria for service connection for deep vein thrombosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

3.  The criteria for service connection for retinopathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

The Veteran also contends that he is entitled to service connection for each claimed condition analyzed below because they are secondary to his service-connected diabetes.  See 38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").

Hypertension

The Veteran seeks service connection for hypertension, a condition which he contends is secondary to his service-connected diabetes.  After reviewing the evidence, however, the Board determines that service connection for this condition is not warranted.  

First, the Board acknowledges that the Veteran is currently suffering from hypertension.  Both VA and private treatment records reflect that the Veteran is diagnosed as suffering from hypertension and that he takes medication to treat this condition.  

There is, however, no evidence that the Veteran suffered from hypertension while in service, and there is no reference to it in a 1982 hospitalization record.  In an April 1993 record, which includes a diagnosis of hypertension, the Veteran contended that he was first diagnosed as suffering from hypertension in 1965, placing the onset of his condition either in service or shortly before.  

The Veteran did not mention suffering from hypertension in his July 1965 enlistment examination or report of medical history at enlistment.  The Veteran did mention suffering from this condition on his April 1968 report of medical history at separation, and he also mentioned it to the examiner who performed his separation examination.  The Veteran stated that he was told by a private physician that he suffered from hypertension prior to his entering service.  The Board notes, however, that the examiner who performed the separation examination stated that all of the Veteran's blood pressure readings while in service were normal.  There is also no record of the Veteran receiving treatment for this condition while in service.  The evidence thus does not establish that the Veteran suffered from hypertension during his active service.  

Despite this lack of an in-service occurrence, the Veteran contends that he is entitled to service connection for his hypertension because that condition is secondary to his service-connected diabetes.  Again, however, the evidence belies the Veteran's contention.  In a March 2007 VA examination, the examiner noted that the Veteran was diagnosed as suffering from hypertension.  The examiner further noted, however, that this diagnosis preceded the onset of his diabetes and was not secondary to that disability.  

There is no other medical evidence in the Veteran's claims file concluding that the Veteran's hypertension is causally related to his active service or to his service-connected diabetes.  In the absence of such evidence, the Board concludes that the criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

Deep Vein Thrombosis

The Veteran seeks service connection for deep vein thrombosis.  Unlike his other claims, it is not clear whether he contends that this condition is secondary to his diabetes.  Whether the Veteran makes such a contention is ultimately immaterial, as there is no evidence that the Veteran is currently suffering from deep vein thrombosis.  

The Board notes that the Veteran had suffered from this condition in the past.  A review of the Veteran's claims file reveals that the Veteran was shot in the back of the neck in January 1982.  He was hospitalized at a VA facility from January to April of that year.  His discharge papers reflect that the Veteran was treated for deep vein thrombosis as a result of this shooting.  

There is, however, no indication that the Veteran has suffered from deep vein thrombosis following that treatment or during the appeals period here.  An April 2003 record noted that the Veteran was not suffering from deep vein thrombosis.  No record since this date even mentions that the Veteran suffered from deep vein thrombosis in the past, let alone states that he is currently suffering from this condition.  

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Board finds no evidence that the Veteran is currently suffering from deep vein thrombosis, the Board concludes that service connection for this condition is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

Retinopathy

The Veteran also seeks service connection for retinopathy, a condition which he again contends is secondary to his service-connected diabetes.  As the Veteran is not currently suffering from this condition, service connection is not warranted.

A review of the Veteran's claims file reveals that he has been tested numerous times for retinopathy, but he has never been diagnosed as suffering from this condition.  In July 2009, the Veteran underwent a VA examination to determine the severity of the residuals of the amputation of his right leg.  The examiner noted that retinal photos did not show diabetic retinopathy in either eye.  This examiner's conclusion is in line with the results of earlier VA optometry consults - including those performed in August 2005, August 2006, August 2007 and July 2008 - finding that the Veteran was not suffering from diabetic retinopathy.  

The Veteran himself has acknowledged that he is not currently suffering from diabetic retinopathy.  In a May 2007 record, the Veteran's primary care physician at VA noted that the Veteran stated that he had a complete eye examination in July 2006 and that the examination did not find him to be suffering from diabetic retinopathy.  

Again, "in the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  As the medical evidence of record demonstrates that the Veteran is not currently suffering from retinopathy, service connection for this condition is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.



II.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2005 that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of Appeals for Veterans Claims ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Though the Veteran in this case did not receive such notice regarding ratings and effective dates, his claim is being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  

A VA compensation and pension examination is not required for any issue decided herein.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, no examination is required for the Veteran's claims for service connection for deep vein thrombosis or retinopathy, as there is no evidence that the Veteran currently suffers from these conditions.  As there is no indication that the Veteran's hypertension is related to his active service or is secondary to his diabetes, he also need not undergo a VA examination for his claimed hypertension.  Accordingly, the Board may consider the medical records already in the file without requiring a VA examination.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for hypertension is denied.

Service connection for deep vein thrombosis is denied.

Service connection for retinopathy is denied. 


REMAND

The Veteran seeks service connection for both anxiety and PTSD, so the Board has accordingly broadened his claim to one for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when a claimant seeks service connection for PTSD, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors").

Over the course of the appeals period, the Veteran has been diagnosed as suffering from various psychiatric disorders, including PTSD, depression, and an adjustment disorder.  

The Veteran has also described his various stressors in numerous letters to VA.  In an April 2003 letter, the Veteran recalled being frightened by incoming rocket attacks.  In an April 2004 statement, the Veteran remembered witnessing the execution of a Vietnamese woman, hearing about the friendly fire death of a fellow soldier, seeing the execution of a prisoner, seeing dead bodies stored in a freezer, and seeing plane crashes.  In April 2005, the Veteran again stated that he saw many dead bodies being stored in a freezer on his base and that a friend of his was killed during combat.  In a May 2005 letter, the Veteran stated that his base sustained rocket attacks.  He stated he also witnessed a plane crash and was captured during a patrol.  In an October 2005 letter, the Veteran stated that he has nightmares about incoming rocket attacks.  In May 2006, the Veteran stated that he was stationed in Vietnam during the Tet Offensive, and that he was involved in a car accident in October 1967.  In an April 2007 letter, the Veteran stated that a fellow soldier named Jablonski who was stationed with the Veteran outside of Saigon was killed in February 1968.  

Despite the various diagnoses that the Veteran has received and the numerous stressors which he lists, the Veteran has not undergone a VA examination to determine from what (if any) psychiatric disorder he currently suffers or whether his claimed stressors can be verified.  On remand, these actions should be undertaken. 

With respect to the Veteran's claim for an increased rating for his diabetes, the Board notes that the Veteran last underwent a VA examination specific to his diabetes in March 2007.  Since that time, an August 2008 primary care record noted that the Veteran has poor control over his diabetes.  

Though the claims file has various records of the Veteran's treatment for his diabetes, they do not make the findings necessary to properly rate the Veteran under the applicable diagnostic code.  The Veteran should thus also undergo a VA examination specific to his claim for an increased rating for diabetes.  

Finally, on remand, the RO/AMC should ensure that the Veteran has received notice that satisfies the VCAA and the various cases that further define its scope.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran has been provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection with his current claims for service connection and an increased rating.

2.  The RO/AMC should then seek to obtain the Veteran's service personnel records and incorporate them with the Veteran's claims file.

3.  Next, the RO/AMC should research any of the Veteran's stressors that he has described with enough particularity to allow for such research to be performed.  Specifically, the RO/AMC should determine whether the Veteran was stationed alongside a soldier named Jablonski who he contends was killed in February 1968.

4.  After the development requested paragraphs two and three has been completed, the RO/AMC should prepare a report detailing the nature of any stressor which it has determined is established by the record.  If no stressor has been verified, the RO/AMC should so state in its report.  This report is then to be added to the claims folder.

5.  After completing the above actions the Veteran should be afforded a psychiatric examination to determine the diagnosis of any and all psychiatric disorders which may be present.  All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should review the Veteran's claims folder prior to the examination, and his report should reflect that he performed such an examination.  

Regarding the claim for PTSD, the RO/AMC should provide the examiner the summary of any stressors described above, and the examiner should be requested to only consider those stressors for the purpose of determining whether exposure to an in-service stressor has resulted in the current psychiatric symptoms.  The examiner should also determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the current symptomatology and one or more of the in-service stressors found to be established by the RO/AMC.  

If the examiner diagnoses the Veteran as suffering from PTSD but the RO/AMC does not find any of the Veteran's stressors to be credible, then the examiner should also determine whether the Veteran's PTSD is related to the his fear of hostile military or terrorist activity as described by 38 C.F.R. § 3.304(f)(3).  The examiner is also asked to determine whether the Veteran's claimed fear of hostile military activity is adequate to support a diagnosis of PTSD.  

If the Veteran is diagnosed with a psychiatric disorder other than PTSD, the examiner should provide an opinion as to its etiology and opine whether it is as least as likely as not that it had its onset in service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

6.  The Veteran should then be scheduled for a VA examination before an examiner with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected diabetes.  All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should review the Veteran's claims folder prior to the examination, and his report should reflect that he performed such review.  

The examiner is then asked to state whether the Veteran's service-connected diabetes requires insulin, restricted diet, and regulation of activities.  The examiner should also note whether the Veteran's diabetes results in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider.  If the examiner finds that the Veteran's diabetes results in hospitalization or visits to a diabetic care provider, he is asked to state the frequency of those hospitalizations or visits.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

7.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


